Missouri Court of Appeals
                            Southern District


AUGUST 25, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD32814

     Re:   JEREMY D. BEEDLE,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD32660

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           v.
           CHRISTOPHER G. YAEGER,
           Defendant-Appellant.